department of the treasury internal_revenue_service washington d c date cc intl br tl-n-2596-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from branch cc intl br5 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y a b vv ww xx yy zz k m date date date date year issues whether the loss incurred on the assignment of a swap and the up-front payment received for a new subsequent swap are subject_to sec_1_446-4 whether the loss incurred on the assignment of a swap can be integrated with the up-front payment received on a subsequent swap under the anti- abuse and substance-over-form rules of sec_1_446-3 and sec_1 f whether the loss incurred on the assignment of a swap and the up-front payment received for a new subsequent swap can be integrated under sec_1_988-5 whether the loss incurred on the assignment of a swap and the up-front payment received for a new subsequent swap can be integrated under sec_1092 conclusions the effective date of sec_1_446-4 prevents its application to this transaction the effective date of sec_1_446-3 prevents its application to this transaction moreover the transactions at issue do not warrant the application of the anti-abuse_rules or the substance-over-form rules of sec_1_988-2 the integration rules of sec_1_988-5 are not applicable to the transactions at issue sec_1092 is not applicable to the transactions at issue facts the following facts have been presented for consideration y is a wholly- owned domestic subsidiary of x a u s entity y uses the u s dollar as its functional_currency for federal_income_tax purposes but uses the swiss franc cf for financial reporting purposes on date y issued a seven-year vv european currency unit ecu bond bearing interest at the fixed rate of k on date two years prior to the maturity of this ecu bond y entered into a seven-year currency swap with a the a swap under the terms of the swap y received periodic_payments based on the fixed rate of k on vv ecu for two years and at libor for the remaining five-year term in exchange y agreed to make periodic_payments based on the fixed rate of m on the principal_amount of cf xx the principal amounts of the swap were to be exchanged at the swap’s maturity y entered into the swap in part to economically convert the last two years of its fixed rate ecu borrowing into a fixed rate swiss franc borrowing it is unclear however why y entered into a seven-year swap rather than a two-year swap that would have terminated at the same time as its ecu borrowing on date y borrowed dollar_figureww at a floating rate from its parent x and converted that amount into ecu at the spot_rate in order to repay its vv ecu loan concurrently y entered into a five-year ecu u s dollar currency swap with b the b swap under this swap y was to receive periodic_payments based on a floating rate on dollar_figureww and was to make periodic_payments based on libor le sec_2_1 basis points on vv ecu the b swap economically converted the u s dollar floating rate borrowing into a ecu floating rate borrowing which the existing a swap effectively converted into a fixed rate swiss francs borrowing finally on date y decided to economically convert its fixed rate cf obligation under the a swap to a floating rate cf obligation to achieve that goal y assigned the a swap to b and entered into a new four-year swap with b under which y received libor on vv ecu as in the a swap but paid libor plu sec_4 basis points instead of a fixed rate on xx swiss francs the new swap the assignment of the a swap to b was costly to y because of changes in interest rates and currency values y was obligated to make to b an assignment payment of dollar_figureyy however the new swap was an off-market swap that was structured in such a way as to require b to make an up-front payment of dollar_figureyy to y in exchange for higher periodic_payments and principal to be paid_by y thus no cash actually changed hands when these transactions were consummated y claimed the assignment payment as a loss in year but amortized the up- front payment because it attributed dollar_figurezz to the principal of the new swap it did not report that amount until the fourth year the remainder of the up-front payment was amortized over the four-year term of the swap the service proposes to treat the up-front payment on the new swap as taxable gain in the same year y deducted the loss on the assignment payment law and analysis sec_1_988-2 provides in part subject_to exceptions not relevant here that any income or loss realized with respect to a currency swap contract shall be characterized as exchange gain_or_loss and not as interest_income or expense any exchange gain_or_loss realized shall be recognized unless otherwise provided in an applicable_section of the code sec_1_988-2 provides in part that if the taxpayer’s method_of_accounting for income expense gain_or_loss attributable to a currency swap does not clearly reflect income the commissioner may apply principles analogous to those of sec_1274 or such other rules as the commissioner deems appropriate to clearly reflect income sec_1_988-2 provides in part that if a taxpayer that enters into a currency swap receives a payment that is the taxpayer enters into the currency swap at a discount swap discount in order to make the present_value of the amounts to be paid equal the amounts to be received such payment shall be amortized in a manner which places the taxpayer in the same position it would have been in had the taxpayer entered into a currency swap contract under which the present values of the amount to be paid equal the amounts to be received thus swap discount shall be amortized as follows - a the amount of swap discount that is attributable to the difference between the swap exchange rate and the spot_rate on the date the contract is entered into or acquired shall be taken into account as income on the date the swap principal amounts are taken into account and b the amount of swap discount attributable to the difference in values of the periodic interim payments shall be amortized in a manner consistent with the principles of economic accrual any amount taken into account pursuant to this paragraph e ii shall be treated as exchange gain sec_1_988-2 provides that any gain_or_loss realized on the disposition or the termination of a currency swap is exchange gain_or_loss sec_1_988-2 provides in part that if the substance of a transaction described in sec_1_988-1 differs from its form the timing source and character of gains or losses with respect to such transaction may be recharacterized by the commissioner in accordance with its substance for example if the taxpayer enters into a transaction that it designates a currency swap contract that requires the prepayment of all payments to be make or to be received but not both the commissioner may recharacterize the contract as a loan in applying the substance over form principle separate transactions may be integrated where appropriate sec_1_988-5 provides rules for the integration of debt instruments and related hedges resulting in the treatment of the combined transactions as a single synthetic_debt_instrument sec_1_988-5 provides that a sec_1_988-5 hedge is a currency swap or series or combination thereof that when integrated with a qualifying_debt_instrument permits the calculation of a yield_to_maturity under principles of sec_1272 in the currency in which the synthetic_debt_instrument is denominated sec_1092 provides rules limiting the recognition of losses in the case of straddles sec_1092 provides that a taxpayer holds offsetting positions with respect to personal_property if there is a substantial diminution of the taxpayer’s risk of loss from holding any position with respect to personal_property by reason of his holding or more other positions with respect to personal_property whether or not of the same kind sec_1_446-3 which provides accounting methods to ensure the clear_reflection_of_income and deductions from notional_principal_contracts applies to contracts entered on or after date furthermore sec_1_446-4 which provides rules to ensure that the method_of_accounting used for hedging_transactions clearly reflects income is applicable to hedging_transactions entered into on or after date inapplicable provisions the a swap was entered into on date and is not subject_to sec_1_446-3 and sec_1_446-4 the assignment of the a swap to b on date does not affect the fact that the a swap was entered into prior to these regulations’ effective dates the hedging rules of sec_1_988-5 are inapplicable because the term of the a swap does not match that of taxpayer’s borrowing making the computation of a yield_to_maturity on a synthetic instrument comprising of the underlying debt and the a swap impossible furthermore even if applicable these rules would allow the commissioner to integrate the qualified borrowing with one or more hedges they would not allow the commissioner to integrate the assignment payment incurred in disposing of the a swap with the up-front payment due to the taxpayer on a the new swap sec_1092 is also inapplicable because the taxpayer did not hold the a swap and the new swap simultaneously the a swap and the new swap therefore cannot be treated as offsetting positions as would have been required under sec_1092 sec_1092 sec_1_988-2 anti-abuse_rules the taxpayer’s treatment of the up-front payment and of the assignment payment when analyzed separately are generally in accord with the rules of the sec_988 regulations under sec_1_988-2 the portion of the up-front payment relating to the periodic_payment should be amortized in a manner consistent with the principles of economic accrual and the amount attributable to the principal of the swap should be taken into account on the date the swap principal amounts are taken into account this methodology was followed by the taxpayer as to the assignment payment the taxpayer is entitled to its immediate realization under sec_1_988-2 and to its recognition under sec_1_988-2 the issue therefore is whether the particular circumstances surrounding these transactions call for the application of the anti- abuse rules of the sec_988 regulations the assignment payment on the a swap to the extent it reflects its value could not have been avoided we consider therefore the structure of the new swap which was designed by the parties to require the up-front payment y had decided to replace a combination of instruments which economically replicated a fixed rate cf liability with a similar combination which replicated a floating rate cf liability as a result of movements in interest rates and in the currency markets y had to make a substantial payment in order to assign its fixed rate cf liability to b to avoid having to make a cash payment y entered into an off-market swap with b that required b to make an up-front payment to y b agreed to make this up-front payment because the periodic_payments that y agreed to make to b and the amount of principal that y agreed to pay to b at the termination of the swap were higher than what the market called for the present_value of these payments in excess of market were represented by the up-front payment that b agreed to make to y the new swap was the equivalent of an on-market swap where the present values of the payments to be made by each parties equal on the date the contract is entered into and a loan from b to y in essence y entered into a new on-market swap and in addition borrowed the cash it needed to make the required_payment so that it could dispose_of the fixed rate swiss franc swap it no longer wanted we believe that the funding of the assignment payment through a loan does not create the type of distortion in income that would allow the successful invocation of the anti-abuse rule_of sec_1_988-2 see generally crane v commissioner 67_sct_1047 depreciation_deductions were computed based on the basis_of_property that included its mortgage similarly the substance over form provision of sec_1_988-2 is not applicable here because as discussed above the recharacterization of the transactions does not affect their tax consequences case development hazards and other considerations finally we stated above that sec_1092 did not apply because the a swap and the new swap were not offsetting positions however unrealized gains on a position offsetting the a swap held by a member of the consolidated_group of which y is a member could be used to deny the loss on the assignment of the a swap see sec_1092 if you have any further questions please call jeffrey l dorfman branch chief branch associate chief_counsel international
